Application for stay, filed with Justice White, has been referred to the Court. Justice White’s temporary stay is hereby vacated. Application for stay is granted, and judgment of the United States Court of Appeals for the Fifth Circuit is stayed, except for its holding that the provisions of the ordinance regulating the location of sexually oriented businesses do not violate the Federal Constitution, pending the timely filing and disposition of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay is to terminate automatically. In the event the petition for writ of certiorari is granted, this stay is to continue in effect pending the sending down of the judgment of this Court.